UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1220



CHARLES V. YOUNG,

                                             Plaintiff - Appellant,

          versus

K-MART CORPORATION; SUPER K-MART #3785; BILL
WRIGHT; JOHN LEMRY; DAVE DAVIS; TERESA
ROCKEFELLER,

                                            Defendants - Appellees.



                             No. 96-1221



CHARLES V. YOUNG,

                                             Plaintiff - Appellant,

          versus

K-MART CORPORATION; SUPER K-MART #3785; BILL
WRIGHT; BOB THORPE; SUE POLSTEN; DAVE DAVIS;
TERESA ROCKEFELLER,

                                            Defendants - Appellees.




Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News. Rebecca B. Smith, District
Judge. (MISC-95-16-4, MISC-95-17-4)


Submitted:   August 22, 1996            Decided:     September 3, 1996
2
Before HALL, * MICHAEL, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Charles V. Young, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's orders denying in forma

pauperis status in his suits against his former employer for
employment discrimination. Finding no abuse of discretion, we deny

leave to proceed in forma pauperis and dismiss the appeals. Young
v. K-Mart Corp., Nos. MISC-95-16-4; MISC-95-17-4 (E.D. Va. Jan. 5,

1996). See Roberts v. United States District Court, 339 U.S. 844,

845 (1950). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                         DISMISSED



      *
        Judge Hall did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).

                                3
4